Citation Nr: 1203393	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  07-36 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a compensable disability rating for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1977 to October 1979.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision by the Los Angeles, California Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.


FINDING OF FACT

Bilateral pes planus is manifested by complaints of pain and stiffness without tenderness on Achilles tendon manipulation, valgus deviation of the Achilles tendon, malalignment of the forefoot and midfoot, or moderate foot impairment.


CONCLUSION OF LAW

The criteria for a compensable rating for pes planus have not been met or approximated.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in November 2004 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  A March 2006 letter provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claims.

Although the Veteran was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center records have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

In August 2010, the Veteran was afforded a VA compensation and pension examination in connection with the current claim.  The Veteran has asserted that the August 2010 VA examination was inadequate.  The Veteran has claimed that the VA examiner failed to report swelling, heat, redness, stiffness, fatigability, weakness, and lack of endurance.  Additionally, the Veteran remarked that the evaluator did not measure for atrophy.  In evaluating the August 2010 VA examination report, the Board notes that the examiner recorded the Veteran's oral history.  The report follows the VA standardized worksheet for foot examinations.  An X-ray was taken.  Most importantly, the examiner included the objective observations pertinent to the applicable Diagnostic Code.  For these reasons, the Board finds that the August 2010 VA examination was adequate for rating purposes.

In sum, the Board is satisfied that any procedural defects in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Law and Regulations-Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
      

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Under Diagnostic Code 5276, for acquired flatfoot, a noncompensable rating is assigned where bilateral flatfoot is mild, with symptoms relieved by build-up shoe or arch support.  A 10 percent rating is assigned where bilateral flatfoot is moderate, with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, either bilateral or unilateral.  For severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, a 30 percent rating is assigned.  For bilateral pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliance, a 50 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5276.


Pes Planus

A VA treatment record from July 2004 reflects that the Veteran's extremities had no edema, cyanosis, clubbing, or ulcerations.

On VA fee-basis examination in December 2004, the Veteran complained of pain, stiffness, weakness, swelling, and fatigue of the feet with standing and walking.  The examiner noted that after a two to three hour period, the Veteran would have to quit working and get off of his feet.  The Veteran reported that he had lost work from working as a day laborer.  The examiner observed minimal callosity on the medial aspect of both great toes.  It was noted that the Veteran did not use any assistive devices for ambulation.  Objective examination of the Veteran's feet revealed no evidence of painful motion, edema, significant weakness, atrophy of the musculature or tenderness.  The examiner found bilateral flat feet on weightbearing but no other tenderness or difficulty of motion of the ankles or toes.  No hallux valgus or hallux rigidus was observed.  The examiner opined that there was a mild limitation of standing and walking because of pain.  The Veteran wore bilateral arch supports.  The Veteran's gait was slow but normal.  The diagnosis given was bilateral pes planus.

The addendum to the December 2004 VA examination report reflects that the Veteran's toes were without tenderness bilaterally.  The examiner found no painful motion with the wiggling of the toes of both feet.  The examiner indicated that there was no edema, disturbed circulation, weakness, or atrophy.  There was no valgus deformity or forefoot-mid-foot malalignment.  There was no inward rotation or medial tilting of either foot.  There was no marked pronation deformity of either foot.  Palpation of the plantar surface of the foot produced no tenderness bilaterally.  The examiner wrote that there was good alignment of the Achilles tendon bilaterally.  Dorsiflexion of the toes and ankle produced no pain bilaterally.  Palpation of the metatarsal heads produced no tenderness bilaterally.

A January 2005 statement from E.A.C., a friend of the Veteran's, reflects that the Veteran's feet would hurt after he had been standing for any particular length of time.  She mentioned that the Veteran took soaking baths and would prop his legs up on the couch.

A January 2008 VA treatment note reflects that the Veteran walked in no apparent pain.  In May and September 2008, the Veteran requested new insoles from a VA examiner.  An October 2008 VA podiatry record contains the Veteran's report that his insoles were working; his feet fatigued without them.  In January 2009, the Veteran received new insoles.

In his VA form 9 submitted in May 2009, the Veteran stated that he had to stand on his feet every day at his place of employment.  He said that his feet would hurt toward the end of every day at work.  He took pain pills and put his feet in special baths to relieve his pain.

In April 2010, the Veteran requested new insoles from a VA podiatrist.  He mentioned that his feet would get fatigued after standing on them for a few hours.  The record reflects that the Veteran had broken a toe three years previously and never had it treated.

On VA examination in August 2010, the examiner wrote that swelling, heat, redness, stiffness, fatigability, weakness, and lack of endurance were not identified bilaterally.  However, bilateral pain was identified at the soles of the arches.  The report reflects that the Veteran was able to stand for about an hour and walk for more than a quarter of a mile.  The examiner noted that the Veteran wore orthotic inserts in his shoes with a fair result.  On objective examination, the examiner found no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weightbearing.  The alignment of the Achilles tendon was noted to be normal bilaterally on both weightbearing and non-weightbearing.  No forefoot or midfoot malalignment was found bilaterally.  The examiner specified that there was no pronation and no pain on manipulation bilaterally.  The examiner remarked that there was no muscle atrophy of either foot.  The Veteran's gait was deemed within normal limits.  An X-ray revealed possible mild bilateral pes planus.  The examiner provided a diagnosis of mild bilateral pes planus.  The examiner further noted that the Veteran was not employed; he had been terminated from employment one to two years previously.

During the Veteran's September 2011 Board hearing, he remarked that he took Vicodin to relieve his pain.  He used arch supports and sturdy shoes.  He stated that after walking a half of a mile, he would feel pain in his arches.  He related that he could only run for a short distance.  He said that after standing for a long time he experienced pain and swelling.  He said that his great toes bowed out.  He said that he had not been employed for the previous two years, but at his previous job, his feet would hurt every day.

After a thorough review of the evidence of record, the Board concludes that a compensable rating is not warranted for the Veteran's service-connected bilateral pes planus.  The Board notes that the Veteran has complained of ankle and leg difficulties; however, only an increased rating for pes planus is on appeal.  Thus, only the symptoms attributable to pes planus are applicable to this decision.

Initially, the evidence of record fails to demonstrate a moderate foot disability due to pes planus.  No evidence during the appeal period, to include findings made in VA foot examinations conducted in December 2004 and August 2010, reveals objective evidence of a moderate foot disability, with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and objective evidence of pain on manipulation of the feet, bilateral or unilateral.

In addition, while the file does reflect that the Veteran uses shoe inserts, this fact in and of itself, or even in combination with the Veteran's complaints of foot pain and stiffness does not provide the basis for the assignment of a 10 percent evaluation.  As reviewed above, symptom relief through built up shoes and arch supports is accounted for in the criteria for a noncompensable rating under Diagnostic Code 5276.  An October 2008 VA podiatry record contains the Veteran's report that his insoles were working, and the August 2010 VA examiner remarked that the Veteran's orthotic inserts did a fair job of relieving his symptoms.  Accordingly, the Board finds that the overall picture of the symptomatology of the Veteran's bilateral pes planus does not support a compensable rating under the pertinent rating criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board has considered the impact of DeLuca v. Brown, 8 Vet. App. 202 (1995), with regard to the Veteran's pes planus.  The Court of Appeals for Veterans Claims (Court) held that where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).  However, the Court has also held that where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Inasmuch as Diagnostic Code 5276 is not based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not apply.  

The Board has also considered other diagnostic codes pertaining to the feet.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, at this point the Veteran's service-connected pes planus does not include any etiologically related components to include: weak foot, claw foot, anterior metatarsalgia, hallux valgus, hallux rigidus, hammertoe, or malunion or nonunion of the metatarsal bones.  Thus, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, and 5283 are not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277-83 (2011).

Finally, the Board has considered whether the schedular evaluation is adequate, thus requiring that the RO refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's service-connected pes planus is productive of pain and tenderness but no tenderness on Achilles tendon manipulation, no valgus deviation of the Achilles tendon, and no malalignment of the forefoot and midfoot.  These manifestations are clearly contemplated in the rating criteria.  As such, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met for the disability at issue.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable disability rating for bilateral pes planus is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


